Citation Nr: 1609650	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-11 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

The Veteran testified at a January 2016 Board videoconference hearing.  The hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus.

2.  Tinnitus is etiologically related service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal, the Board finds that a discussion regarding VCAA notice or assistance duties is not required.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Service Connection Analysis

The Veteran contends in September 2009 statement and in Board hearing testimony that tinnitus is related to hazardous noise exposure in service.  

The Board finds that the Veteran experienced acoustic trauma in service.  In a September 2009 statement, he reported that he worked as a radio/telegraph operator in the Marines, but indicated that he was assigned to an infantry unit.  He reported that with his job duties, the use of hearing protection was not feasible.  During January 2016 Board hearing testimony, the Veteran reported that he noticed tinnitus after his very first time on the rifle range, firing old M-14s.  He indicated in hearing testimony that he worked in communications and had to have a radio receiver to the ear all the time.  The Veteran indicated in the September 2009 statement that he did not have post-service occupational noise exposure, noting that he owned a laundromat and worked for a bank doing maintenance.  The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of  Field Radio Operator.  The DD 214 also lists "Rifle M-14 Sharpshooter" under the Veteran's awards and decorations.  The Board finds that the Veteran is competent to describe noise exposure in service from firing a M-14 rifle and from exposure to artillery fire from his infantry unit without hearing protection, and the Board finds that his report of hazardous noise exposure is credible and consistent with his duties in service.

The evidence is at least in equipoise on the question of whether tinnitus was incurred in service.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the Board finds that the Veteran has provided competent and credible lay evidence identifying the onset of tinnitus symptoms in service, consistent with his in-service noise exposure.  Moreover, a September 2009 opinion from a physician at Suncoast ENT Surgical Specialists relates currently diagnosed tinnitus to noise induced trauma while in active military service.  This opinion is probative as it was provided by a board certified physician in otolaryngology, was based on a thorough ear, nose, and throat examination, a review of the Veteran's audiogram, and the Board has found that the Veteran had exposure to hazardous noise in service.  

While a March 2010 VA examiner opined that it is less likely as not that tinnitus was related to military noise exposure, reasoning that the Veteran reported tinnitus being "present for approximately 5 years," the Veteran clarified, during Board hearing testimony and in June 2010 and May 2012 statements, that he first noticed tinnitus in service, but that it had worsened and began to bother him in the last five years.  The Board finds that the evidence both for and against the material question of whether tinnitus was incurred in service is in relative equipoise.  Resolving reasonable doubt in his favor, the Board finds that tinnitus had its onset in service and is etiologically related to service.



ORDER

Service connection for tinnitus is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


